Order, Supreme Court, New York County (Joan A. Madden, J.), entered October 27, 2008, which granted defendant Steiner’s motion to dismiss the third amended complaint, unanimously reversed, on the law, with costs, the motion denied, and the third amended complaint reinstated.
Order, same court (Edward H. Lehner, J.), entered October 24, 2008, which denied defendant Persaud’s motion to dismiss the complaint, unanimously affirmed, with costs.
Justice Cahn’s affirmed ruling in another action (25 AD3d 361 [2006]), that Dr. Silbermann owned the clinic that Star Meth and the Schorrs managed, did not necessarily determine entitlement to the revenues remaining after payment of Dr. Silbermann’s compensation and the clinic expenses (see Buechel v Bain, 97 NY2d 295, 303-304 [2001], cert denied 535 US 1096 [2002]). In this light, the affidavit of Seymour Schorr raised an issue of fact whether payment of salaries to fictitious employees as part of defendants’ embezzlement scheme injured Star Meth. Concur—Andrias, J.P., Buckley, Moskowitz, DeGrasse and Richter, JJ.